Matter of Steuben County Commr. of Social Servs. v Davis (2022 NY Slip Op 07402)





Matter of Steuben County Commr. of Social Servs. v Davis


2022 NY Slip Op 07402


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, BANNISTER, MONTOUR, AND OGDEN, JJ.


1027 CAF 21-01600

[*1]IN THE MATTER OF STEUBEN COUNTY COMMISSIONER OF SOCIAL SERVICES, ON BEHALF OF CRYSTAL L. MEYERS, PETITIONER-RESPONDENT,
vTHOMAS C. DAVIS, RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


CARA A. WALDMAN, FAIRPORT, FOR RESPONDENT-APPELLANT.
HOLLY A. ADAMS, COUNTY ATTORNEY, CANANDAIGUA (BARRY D. MCFADDEN OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an amended order of the Family Court, Ontario County (Brian D. Dennis, J.), entered August 3, 2021 in a proceeding pursuant to Family Court Act article 4. The amended order, inter alia, found that respondent had willfully failed to obey an order of the court. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on October 13 and 17, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: December 23, 2022
Ann Dillon Flynn
Clerk of the Court